IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania             :
                                         :
            v.                           : No. 1695 C.D. 2018
                                         :
Gregoreos Giaffes,                       :
                     Appellant           :

                                     ORDER

            NOW, March 3, 2020, having considered Appellant’s application for

reargument, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge